Citation Nr: 0916146	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for the residuals of 
pneumonia.

3.  Entitlement to service connection for chronic sinusitis, 
to include allergies, headaches, and cough.

4.  Entitlement to service connection for hepatitis, to 
include fatigue.

5.  Entitlement to a rating in excess of 10 percent for mild 
degenerative joint disease of the right shoulder, to include 
trapezius strain with neck pain.

6.  Entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome, right wrist.

7.  Entitlement to a compensable rating for Achilles 
tendonitis with degenerative changes to the right ankle.

8.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1981 to January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a February 2006 rating decision 
the RO granted an increased 10 percent rating for right wrist 
carpal tunnel syndrome effective from the date following the 
date of separation.  In correspondence dated in May 2006 the 
Veteran withdrew his request for a Board hearing and a July 
2006 VA report of contact noted he waived agency of original 
jurisdiction consideration of evidence submitted in May 2006.  

Although the Veteran's service representative included the 
issue of entitlement to service connection for sinus 
bradycardia as an issue on appeal, the Veteran did not 
perfect his appeal as to this issue.  To the extent the March 
2009 brief may be construed as a request to reopen the claim, 
the matter is referred to the RO for appropriate action.

The Board notes that in his March 2006 substantive appeal the 
Veteran asserted that the issues of entitlement to service 
connection for chronic sinusitis, to include allergies, 
headaches, and cough, and entitlement to service connection 
for hepatitis, to include fatigue, were more appropriately 
addressed as a claim for sleep apnea.  He claimed that his 
symptoms of headaches and fatigue had been variously 
misdiagnosed for many years and that a diagnosis of sleep 
apnea had been provided in 2005.  It is unclear, however, 
whether the Veteran is withdrawing the specific claims 
concerning chronic sinusitis or hepatitis.  The issue of 
entitlement to service connection for sleep apnea has not 
been adjudicated nor developed for appellate review.  
Therefore, these matters must be remanded for additional 
development.

The issues of entitlement to service connection for the 
residuals of pneumonia, chronic sinusitis, and hepatitis, 
entitlement to a rating in excess of 10 percent for carpal 
tunnel syndrome right wrist, and entitlement to a compensable 
rating for hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  Hyperlipidemia is not a disability for VA compensation 
purposes.

3.  Mild degenerative joint disease of the right shoulder, to 
include trapezius strain with neck pain, is presently 
manifested by motion above the shoulder level with some pain.

4.  Achilles tendonitis with degenerative changes to the 
right ankle is presently manifested by X-ray evidence of bone 
erosion in the ankle with a full range of motion.




CONCLUSIONS OF LAW

1.  A chronic disability as a result of hyperlipidemia 
incurred in or aggravated by active service is not shown.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  The criteria for higher rating for mild degenerative 
joint disease of the right shoulder, to include trapezius 
strain with neck pain, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2008).

3.  The criteria for compensable rating for Achilles 
tendonitis with degenerative changes to the right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 52 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in January 2004.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his service connection 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  
The increased rating claims on appeal in this case arose from 
a notice of disagreement from the original service connection 
determination.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that 'Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. In the 
absence of proof of a present disability, there can be no 
valid claim.'  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  VA has noted in public documents that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).  VA statutes specifically provide that 
service connection may be granted for a "disability" 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, the Board notes the facts are not in dispute 
and that the medical evidence of record includes findings of 
hyperlipidemia during active service.  The Board notes, 
however, that hyperlipidemia is not a disability for VA 
compensation purposes, and is considered an isolated finding 
based on a laboratory study.  Nor is there any evidence of a 
chronic disability having been incurred as a result of this 
finding.  The Court has held that, in cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Therefore, the Board finds 
entitlement to service connection for hyperlipidemia must be 
denied as a matter of law.

Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2008).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
501
0
 Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008)

520
1
Arm, limitation of motion of:
Majo
r
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.41a, Diagnostic Code 5201 (2008)

  
38 C.F.R. § 4.71, Plate I (2008).

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).

 
Normal ankle motion.  38 C.F.R. § 4.71, Plate II (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).  The 
Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Factual Background and Analysis

In this case, service treatment records dated in January 1991 
show the Veteran sustained a grade II right ankle sprain.  A 
December 2003 VA examination prior to separation revealed 
pain upon raising the arms over the head with tenderness to 
palpation of the right trapezius.  The examiner noted that 
the shoulder disability had no effect on the Veteran's job, 
and the right ankle disorder had a "negative affect for 
physical training."  Studies revealed forward flexion of the 
shoulders from 0 to 180 degrees, hyperextension from 0 to 50 
degrees, abduction from 0 to 180 degrees, adduction from 0 to 
50 degrees, and internal and external rotation from 0 to 90 
degrees.  Examination of the right lower extremity revealed 
tenderness to palpation on the right malleolus and right 
Achilles tendon.  There was a full range of motion of the 
feet with pain on right dorsiflexion and eversion.  X-rays 
revealed a tiny erosion in the distal tibia at the right 
ankle and mild to moderate bony hypertrophic/arthritic 
changes at the right acromioclavicular joint.  The diagnoses 
included trapezius muscle strain with mild degenerative 
changes to the acromioclavicular joint by X-ray examination 
and Achilles tendonitis with mild changes to the right ankle 
by X-ray examination.  

On VA examination in September 2005, the Veteran complained 
of severe bilateral shoulder pain.  He denied any swelling, 
heat, redness, instability, locking, dislocation, or 
recurrent subluxation to the shoulder.  He stated he 
experienced instability in the right ankle upon rising and 
occasional locking with walking.  He reported he had no 
problem running.  He related that he was able to perform all 
of his activities of daily living, and had missed no work 
because of the claimed disorders.  The examiner noted there 
was additional discomfort with repetitive motion of the 
shoulders.  Range of motion studies of the shoulder revealed 
forward flexion from 0 to 165 degrees, abduction from 0 to 
180 degrees, internal rotation from 0 to 75 degrees, and 
external rotation from 0 to 80 degrees.  There was increased 
pain on the third trial of internal and external rotation.  
The overall musculature remained intact on shoulder shrug.  
There was a full range of motion to the ankles with point 
tenderness at the tibial insertion site of the right foot and 
over the medial aspect of the right ankle.  There was no 
redness, swelling, or laxity to the ankle.  The diagnoses 
included degenerative joint disease of the bilateral 
shoulders with mild loss in range of motion and degenerative 
changes of the right ankle with full range of motion.  

In correspondence dated in March 2006 the Veteran's service 
department primary medical care provider noted that arthritis 
was well established in the shoulders and that the 
examinations in December 2003 and September 2005 did not 
adequately represent his actual limitations.  The physician 
stated that the Veteran was able to raise his arms above 
shoulder level, but that he was not able to touch his hands 
together and that after 90 degrees of abduction he had 
significant pain.  At best, the range of motion study was 
incomplete.  It was also noted that his Achilles tendonitis 
was manifested by daily pain on motion which was described as 
level seven pain on a ten point scale.  However, the 
physician neglected to provide a range of motion study of the 
right ankle

In his March 2006 substantive appeal the Veteran asserted 
that his right shoulder pain had increased over the years 
while his mobility had decreased.  He stated he desired a 20 
percent rating for this disability.  He also asserted that 
his right ankle Achilles tendonitis was painful throughout 
the day and that he desired a 10 percent rating for this 
disability.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected mild degenerative joint disease 
of the right shoulder, to include trapezius strain with neck 
pain, is not presently manifested by motion limited at 
shoulder level due to pain.  Even the opinion of his service 
department primary medical care provider confirms range of 
motion above the shoulders, albeit with some pain.  In 
addition, by the veteran's admission in September 2005, 
neither his activities of daily living nor his ability to 
work were affected by the right shoulder disorder.  
Therefore, entitlement to a 20 percent rating is not 
warranted.  

The Board finds that the Veteran's service-connected Achilles 
tendonitis with degenerative changes to the right ankle is 
presently manifested by X-ray evidence of bone erosion in the 
ankle with subjective complaints of painful motion.  In 
September 2005, the VA examiner noted a full range of motion 
of the right ankle, with some tenderness.  The March 2006 
service department primary care physician's opinion is not 
persuasive as to the issue of painful and limited motion, 
based on a failure to provide an objective range of motion 
study.  The evidence demonstrates degenerative changes in the 
right ankle upon X-ray examination and some subjective 
complaints of pain.  In addition, by the veteran's admission 
in September 2005, neither his activities of daily living nor 
his ability to work were affected by the right ankle 
disorder.  Therefore, entitlement to compensable rating is 
not warranted.  

Finally, the Board finds that the disabilities are not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's right shoulder and right ankle disorders 
have not necessitated frequent periods of hospitalization and 
there is no objective evidence that either disorder has 
resulted in marked interference with his employment.  


ORDER

Entitlement to service connection for hyperlipidemia is 
denied.

Entitlement to an increased rating for mild degenerative 
joint disease of the right shoulder, to include trapezius 
strain with neck pain, is denied.

Entitlement to a 10 percent rating for Achilles tendonitis 
with degenerative changes to the right ankle is denied.


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims in January 2004.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  VA has a 
duty to assist the Veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

In this case, the Board notes that it is unclear whether the 
Veteran is withdrawing the specific claims for chronic 
sinusitis or hepatitis and that additional clarification is 
required prior to appellate review of these issues.  In a 
March 2006 statement the Veteran's service department primary 
care physician also noted there was evidence of chronic 
bronchitis that likely predisposed him to episodes of 
pneumonia and that he experienced significant pain in the 
hands in the area of previous fractures to the fourth and 
fifth metacarpals of the right hand.  The physician further 
noted that the Veteran had been taking anti-hypertensive 
medications since April 2004.  No opinion was provided, 
however, as to the predominant blood pressure findings.  
Therefore, additional development is required for adequate 
determinations of the issues remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who 
treated him pertinent to the issues 
remaining on appeal.  After he has 
signed the appropriate releases, 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for review.

2.  The Veteran should be requested to 
clarify if he wishes to withdraw his 
appeal as to the issues of entitlement 
to service connection for chronic 
sinusitis, to include allergies, 
headaches, and cough, and entitlement 
to service connection for hepatitis, to 
include fatigue.  He should be informed 
that if such clarification is not 
received the issues as developed for 
appellate review will remain on appeal.  

Upon receipt of reply or upon 
expiration of the time for a response, 
the AMC/RO should make an appropriate 
determination as to whether the issue 
of entitlement to service connection 
for sleep apnea may be considered an 
issue on appeal.  If not, appropriate 
action to develop and adjudicate this 
claim must be taken.

3.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) he has any 
present chronic residuals of pneumonia.  
Any opinion provided should be 
reconciled with the March 2006 opinion 
of his service department primary care 
provider.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The Veteran should be scheduled for a 
VA neurology examination for an opinion 
as to the current nature and extent of 
his service-connected right carpal tunnel 
syndrome.  The examiner should be 
requested to identify all symptoms 
associated with the service-connected 
disability.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the current nature and 
extent of his service-connected 
hypertension.  If warranted for an 
adequate medical opinion, the examiner 
should schedule readings taken two or 
more times on each of at least three 
different days and should discuss whether 
there is evidence of any distinct periods 
of identifiable degrees of disability 
(i.e. diastolic pressure predominantly 
110, 120, 130, or more, or systolic 
pressure predominantly 200 or more) 
manifest since February 1, 2004.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report. 

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

7.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


